Gantt, P. J.
This cause was certified to this court by the St. Louis court of appeals. The appeal is from a judgment of-the Shannon circuit court, directing the sheriff of said county to pay certain employees of the McCaskill Mercantile and Lumber Company wages due them for services rendered within six months prior to the seizure of said company’s property under a writ of attachment.
We have examined the transcript carefully and the constitutionality of section 4*911, Eevised Statutes, 1889, was not mooted in any manner in the circuit court.
The St. Louis court of appeals doubted whether the question was fairly raised on the record and resolved the doubt in favor of the appellant and transferred the cause to this court. However desirable it may be to have the question decided in this court, we have no right to entertain it unless it comes to us in the manner and under the'conditions prescribed by the constitution, and as these do not appear upon this record we decline *90to take jurisdiction, but will remit the cause to the St. Louis court of appeals, in whom jurisdiction is vested by the constitution, and with confidence that it will be able to dispose of all the questions properly involved in the appeal in accordance with the law.
Ordered retransferred to the St. Louis court of appeals.
Sherwood and Burgess, JJ., concur.